Detailed Action
This Non-Final office action is responsive to the Application 16/888,453 filed on 05/29/2020 which claims benefit of priority to provisional application 62/855,822 filed on 05/31/2019. Claims 1-18 are pending in the case. Claims 1 and 17-18 are the independent claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/11/2021 and 12/02/2020, were filed before the current Non-Final office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The applicant’s drawings submitted on 05/29/2020 are acceptable for examination purposes.
Claim Objections
Claim 8 objected to because of the following informalities:  Claim 8 very clearly dependent on claim 6 not on claim 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Referring to the analysis process provided in MPEP 2106:
Claims 1-16 are directed to process (methods). Independent claim 17 is directed to machines (electronic device comprising). Independent claim 18 is directed to article of manufacture (non-transitory computer readable medium with embodied code). The claims are therefore directed to one of the four statutory categories.

claim 1 recite receiving…an input corresponding to a request to search content available on the electronic device and displaying…one or more representations of one or more search results… wherein the first search result is a first content item that is associated with a first transcript of dialog included in the first content item, and the first search result is included in the one or more search results as a result of a relationship between the one or more search terms and the first transcript for the first content item. These limitations can all be recognized as elements of a mental process that can be performed in the human mind and /or using pen-and-paper (human can do “Tuesday Night” search term and representing a detail summary record including similarity with search term “Tuesday Night”), but for the recitation of generic computer components (“electronic device”, “display device” and “input device” and “displaying”) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “electronic device”, “display device” and “input device” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The additional element of displaying…search results amounts to no more than adding insignificant extra-solution activity of mere data output. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “electronic device”, “display device” and “input device” to perform the different receiving and representing steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. The “displaying” step is further considered' well understood, routine, and conventional in view of the Symantec, TLI, and OIP Techs, court decisions cited in MPEP 2106.05(d)(II) indicating that mere collection or receipt of data over a network is a 'well-understood, routine, conventional function 'when it is claimed in a merely generic 
Therefore, these independent claim 1 is not patent eligible.

Independent claim 17 recite receiving…an input corresponding to a request to search content available on the electronic device and displaying…one or more representations of one or more search results… wherein the first search result is a first content item that is associated with a first transcript of dialog included in the first content item, and the first search result is included in the one or more search results as a result of a relationship between the one or more search terms and the first transcript for the first content item. These limitations can all be recognized as elements of a mental process that can be performed in the human mind and /or using pen-and-paper (human can do “Tuesday Night” search term and representing a detail record including similarity with search term “Tuesday Night”), but for the recitation of generic computer components (“processor”, “memory”, “storage” and “displaying”) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “processor”, “memory” and “storage” are recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The additional element of displaying…search results amounts to no more than adding insignificant extra-solution activity of mere data output. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “processor”, “memory” and “storage” to perform the different receiving and representing steps described above amounts to no more than mere instructions to 
Therefore, these independent claim 17 is not patent eligible.

Independent claim 18 recite receiving…an input corresponding to a request to search content available on the electronic device and displaying…one or more representations of one or more search results… wherein the first search result is a first content item that is associated with a first transcript of dialog included in the first content item, and the first search result is included in the one or more search results as a result of a relationship between the one or more search terms and the first transcript for the first content item. These limitations can all be recognized as elements of a mental process that can be performed in the human mind and /or using pen-and-paper (human can do “Tuesday Night” search term and representing a detail record including similarity with search term “Tuesday Night”), but for the recitation of generic computer components (“electronic device” and “display”) represent no more than mere instructions to apply the judicial exception on a computer. These fall within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions. 
Furthermore, the additional elements, where the “causing the electronic device to” is recited at a high level of generality and recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The additional element of displaying…search results amounts to no more than adding insignificant extra-solution activity of mere data output. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Therefore, these independent claim 18 is not patent eligible.
	Dependent claims 2-16 are depend from independent claim 1 and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Therefore, claims 2-16 recite an abstract idea and not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Seide; Frank T.B. et al. (US Publication 20070244902 A1, hereinafter Seide).
Regarding Claim 1 is an independent claim; Seide
at an electronic device (Seide: Fig:9 and [0059]; Computer 110) in communication with a display device (Seide: Fig:9 and [0063]; monitor 191 or other type of display device is also connected to the system bus 121 via an interface, such as a video interface 190) and one or more input devices (Seide: Fig:9 and [0063]; user may enter commands and information into the computer 110 through input devices such as a keyboard 162, a microphone 163, and a pointing device 161, such as a mouse, trackball or touch pad): 
receiving, via the one or more input devices, an input corresponding to a request to search content available on the electronic device, wherein the input includes one or more search terms (Seide: Fig:3 and [0023]; the user may use remote control 20 to enter a search term. The search field 301 displays the search term as it is received from remote control 20); and 
in response receiving the input corresponding to the request to search content available on the electronic device, displaying, via the display device, one or more representations of one or more search results including a first representation of a first search result (Seide: Fig:4 and [0032]; FIG. 4 depicts a screenshot 400 of the monitor displaying a search results page, further see onto [0032]; search results page 400 may depict any number of search results per page), 
wherein the first search result (Seide: Fig:4 and [0032]; search results page 400 may depict any number of search results per page) is a first content item that is associated with a first transcript of dialog included in the first content item (Seide: Fig:4 and [0033]; search results may include various indicators of the video files found by the search. The indicators may include thumbnail images 411and snippets of text 413, further see into [0034]; snippets of text provided on the search results page may include metadata 421 describing the content of the video file provided by the source of the video file, and may also include samples of the transcript 423 for the video file), and the first search result is included in the one or more search results as a result of a relationship between the one or more search terms and the first transcript for the first content item (Seide: Fig:4 and [0034]; transcript 423 for the video file, particularly transcript samples that include the word or words from the search term, which may be emphasized by being highlighted, underlined, or portrayed in bold print).
claim 2, is a dependent on claim 1, Seide discloses a method further comprising:
wherein the first representation of the first search result includes a first portion of the first transcript that is related to the one or more search terms (Seide: Fig:4 and [0034]; transcript 423 for the video file, particularly transcript samples that include the word or words from the search term).

Regarding claim 3, is a dependent on claim 2, Seide discloses a method further comprising:
wherein the first portion of the first transcript includes at least one of the one or more search terms (Seide: Fig:4 and [0034]; transcript 423 for the video file, particularly transcript samples that include the word or words from the search term), and the at least one of the one or more search terms is displayed with a first value for a visual characteristic that is different than a second value for the visual characteristic with which a remainder of the first portion of the first transcript is displayed (Seide: Fig:4 and [0034]; transcript samples that include the word or words from the search term, which may be emphasized by being highlighted, underlined, or portrayed in bold print, (“See displayed transcript include a search terms as “Albert” or “Einstein” and displayed with highlight and underline”)).
	
Regarding claim 4, is a dependent on claim 3, Seide discloses a method further comprising:
wherein the at least one of the one or more search terms includes a first search term, the method further comprising: while displaying the first representation of the first search result, receiving, via the one or more input devices, an input corresponding to a selection of the first search term in the first portion of the first transcript (Seide: Fig:4 and [0035]; the user is not limited to having the selected search result video file play from the beginning of the file, but may also scroll through the instances of the search term words in the text snippets of a given search result, and press a play button with one of the search terms selected, further see into [0034]; snippets of text provided on the search results page may include metadata 421 describing the content of the video file provided by the source of the video file, and may also include samples of the transcript 423 for the video file, further see into [0016[; user-selectable search results may be provided as representative indicators, such as snippets of text and thumbnail images, of the audio/video files that are relevant to the search term, and may include a link to a network source for the audio/video file); and -80- 4839-7361-8619, v. 1Attorney Docket No. 106842173400 (P43245US1) 
in response to receiving the input corresponding to the selection of the first search term, playing the first content item from a playback position that corresponds to the first search term (Seide: Fig:4 and [0035]; the search term words in the text snippets of a given search result, and press a play button with one of the search terms selected. This begins playback of the video file close to where the search term is spoken or sung in the video or audio file, typically beginning a small span of time prior to the utterance of the search term).

Claims 17 and 18 are similar in scope to claim 1, respectively, and are rejected similarly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 4, and in a further view of Verstak; Alexandre A. et al. (US Patent. US 8145617 B1; hereinafter Verstak).
Regarding claim 5, is a dependent on claim 4, Seide
wherein the first portion of the first transcript includes […] number of terms before and after the at least one of the one or more search terms (Seide: Fig:4 and [0034]; (“see into a transcript including “Max Planck was the first to respond to Einstein, saying he was very impressed with Einstein’s ideas…” number of terms before and after search term “Einstein” so that its meaning is understandable to a user”)).
Seide does not appear to expressly disclose:
[wherein the first portion of the first transcript includes] predetermined [number of terms before and after the at least one of the one or more search terms].
However, Verstak teaches:
[wherein the first portion of the first transcript includes] predetermined [number of terms before and after the at least one of the one or more search terms] (Verstak: Col:4 and Ln:7-12; The snippet may be, for example, a predetermined number of words of the selected paragraph, such as the first predetermined number of words of the paragraph (e.g., 25 words), the first one or more sentences of the paragraph (e.g., 3 sentences), a middle portion (e.g., 50 words) containing at least one of the query terms).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further for generating snippets including a predetermined numbers of terms of documents retrieved during a search based on query terms as taught by Verstak. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a system for generating snippets of documents in a large scale corpus to get a more useful information to the user to assess the relevance of the document to the query which improves the user's experience with the device and decreases user interaction time.


Claim 6 is rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 1, in a further view of Kidron; Adam (US Patent Pub. US 20120216296 A1; hereinafter Kidron) and in a further view of Oztaskent; Ant et al. (US Patent Pub. US 20150189347 A1; hereinafter Oztaskent).
Regarding claim 6, is a dependent on claim 1, Seide discloses a method further comprising:
displaying a user interface that includes a content player user interface  (Seide: Fig:3 and [0045]; user selects a channel, video system 10 may provide a search results screen, such as that depicted in screenshot 300 of FIG. 3), 
Seide does not appear to expressly disclose:
wherein the content player user interface includes one or more controls for controlling playback of a content item, and 
However, Kidron teaches:
wherein the content player user interface includes one or more controls for controlling playback of a content item (Kidron: Fig:9 and [0128]; player control panel 905 may include various controls such as play controls 905a, logos/artwork 905b, current track information 905c, track position bar 905d, volume control bar 905e, shuffle button 905f, repeat button 905g, search bar 905h, next track information 905i, and/or the like.), and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further for multimedia applications as taught by Kidron. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide faster and more efficient user interface to the user for accessing the music to reduce the cognitive burden on a user and produce a more efficient human-machine interface.

Seide and Kidron does not appear to expressly disclose:
a selectable option that is selectable to cause display of a sidebar user interface that includes information about the content item that is currently playing while maintaining display of the content player user interface. 
Oztaskent teaches:
a selectable option that is selectable to cause display of a sidebar user interface that includes information about the content item that is currently playing while maintaining display of the content player user interface (Oztaskent: Fig:1 and [0037]; an availability indicator 140 or any other suitable indication that indicates supplemental information is available can be provided to the user, further see into [0037]; In response to selecting availability indicator 140, supplemental information corresponding to the on-demand program 120 can be presented to the user).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide and Kidron with further for presenting supplemental information corresponding to on-demand media content are provided as taught by Oztaskent. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a mechanisms for presenting supplemental information corresponding to on-demand media content are provided and avoid the user to miss a substantial portion of the program or cause the user to pause the program to obtain such information via this procedure.


Claim 7 is rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 1, in a further view of Kidron; Adam.
Regarding claim 7, is a dependent on claim 1, Seide discloses a method further comprising:
displaying a user interface that includes a content player user interface (Seide: Fig:3 and [0045]; user selects a channel, video system 10 may provide a search results screen, such as that depicted in screenshot 300 of FIG. 3), 
Seide does not appear to expressly disclose:
wherein the content player user interface includes one or more controls for controlling playback of a content item, and a selectable option that is selectable to cause display of a sidebar user 
However, Kidron teaches:
wherein the content player user interface includes one or more controls for controlling playback of a content item (Kidron: Fig:9 and [0128]; player control panel 905 may include various controls such as play controls 905a, logos/artwork 905b, current track information 905c, track position bar 905d, volume control bar 905e, shuffle button 905f, repeat button 905g, search bar 905h, next track information 905i, and/or the like.), and a selectable option that is selectable to cause display of a sidebar user interface that includes information about upcoming content items in a playback queue of content items while maintaining display of the content player user interface (Kidron: Fig:20K-I and [0160]; a playlist icon 2065c which when selected causes the interface shown in FIG. 20I to be displayed. FIG. 20I, as discussed, shows the playlist view with the track 2070b that is up next highlighted).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further for multimedia applications as taught by Kidron. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide faster and more efficient user interface to the user for accessing the music to reduce the cognitive burden on a user and produce a more efficient human-machine interface.


Claim 8 is rejected under 35 U.S.C. 103 as being Seide and Kidron, as applied above to claim 7, and in a further view of Oztaskent; Ant.
Regarding claim 8, is a dependent on claim 7, Seide and Kidron discloses a method further comprising:
Seide and Kidron does not appear to expressly disclose:
wherein the sidebar user interface further includes information about chapters in the content item that is currently playing. 
Oztaskent teaches:
wherein the sidebar user interface further includes information about chapters in the content item that is currently playing (Oztaskent: Fig:1 and [0037]; supplemental information in the form of cards 150, 160, 170, and/or 180 can be presented, where each individual card (e.g., cards 150, 160, 170, and 180) can be relevant to the context of the current position in the on-demand program 120. For example, an individual card can present guidance information relating to the on-demand program (e.g., program information, episode information, previous broadcast information, etc.), as shown in card 150).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide and Kidron with further method for presenting supplemental information corresponding to on-demand media content are provided as taught by Oztaskent. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a mechanisms for presenting supplemental information corresponding to on-demand media content are provided and avoid the user to miss a substantial portion of the program or cause the user to pause the program to obtain such information via this procedure.


Claim 9 is rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 1, and in a further view of Ingrassia; Michael et al. (US Patent Pub. US 20100269145 A1; hereinafter Ingrassia).
Regarding claim 9, is a dependent on claim 1, Seide discloses a method further comprising:
Seide does not appear to expressly disclose:
receiving, via the one or more input devices, an input corresponding to a request to play a respective content item, wherein a user of the electronic device has partially played the respective content item; and 
in response to receiving the input corresponding to the request to play the respective content item: -81-4839-7361-8619, v. 1Attorney Docket No. 106842173400 (P43245US1)
in accordance with a determination that the input was received in a content item browsing user interface that includes content items that are in a library of a user account associated with the electronic device and content items that are not in the library of the user account, playing the respective content item from a beginning of the respective content item; and 
in accordance with a determination that the input was received in a library user interface that includes content items that are in the library of the user account associated with the electronic device but does not include content items that are not in the library of the user account, resuming playback of the respective content item from a last- reached playback position in the respective content item.
 However, Ingrassia teaches:
receiving, via the one or more input devices, an input corresponding to a request to play a respective content item, wherein a user of the electronic device has partially played the respective content item (Ingrassia: Fig:5 and [0049]; Display 500 can include listings 502 of non-broadcast radio segments retrieved based on the radio segments to which the user incompletely listened using a radio device, further see into [0049]; receive a user selection of a listing 502); and 
in response to receiving the input corresponding to the request to play the respective content item (Ingrassia: Fig:5 and [0049];  receive a user selection of a listing 502): -81-4839-7361-8619, v. 1Attorney Docket No. 106842173400 (P43245US1)
in accordance with a determination that the input was received in a content item browsing user interface that includes content items that are in a library of a user account associated with the electronic device and content items that are not in the library of the user account (Ingrassia: [0048]; electronic device can identify a media item or segment locally stored (“examiner considered as a content items that are in a library of user device”) or accessible from a host device or server in a media library (e.g., a library associated with the user or with the device). The electronic device can stream or download the segment from the alternate source before or during playback, further see into [0039]; communications device can monitor the alternative source, or alternatively retrieve listings of broadcast media items from the alternative source (e.g., retrieve from the past ten songs broadcast from a radio station website, or determine future guests on a talk show program from a website schedule (“examiner considered as a content items that are not in a library of user device”)), playing the respective content item from a beginning of the respective content item (Ingrassia: [0049]; the playback position can be selected based on the content or elements of the radio segment (e.g., play back a radio segment from the beginning of the current song, play back from the beginning of a guest interview); and 
in accordance with a determination that the input was received in a library user interface that includes content items that are in the library of the user account associated with the electronic device but does not include content items that are not in the library of the user account (Ingrassia: [0048]; electronic device can identify a media item or segment locally stored (“examiner considered as a content items that are in a library of user device”) or accessible from a host device or server in a media library (e.g., a library associated with the user or with the device). The electronic device can stream or download the segment from the alternate source before or during playback, further see into [0039]; communications device can monitor the alternative source, or alternatively retrieve listings of broadcast media items from the alternative source (e.g., retrieve from the past ten songs broadcast from a radio station website, or determine future guests on a talk show program from a website schedule (“examiner considered as a content items that are not in a library of user device”)), resuming playback of the respective content item from a last- reached playback position in the respective content item (Ingrassia: [0050]; electronic device can play back the radio segment from any suitable playback position. In some embodiments, the electronic device can play back the segment from substantially the same playback position as when the communications device stopped playing back the radio segment, further see into, further see into [0052]; a user may not finish listening to a non-broadcast radio segment using the electronic device. Instead, the user may only listen to part of the segment before needing to turn away. To allow the user to then resume listening to the radio segment from the new playback position, the electronic device, further see into [0052]; if the communications device recorded the radio segment in a buffer, the user can return to the communications device to play back the radio segment from the buffer at the new or updated playback position. This can allow a user, for example, to start listening to a radio program in a car driving to a gym, continue during a workout (e.g., using a portable media device with a downloaded podcast episode), and finish the radio program in the car returning from the gym, further see into Fig:7 and [0057] and [0058]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further method for accessing broadcast media items and segments from non-broadcast sources as taught by Ingrassia. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a content item such that the user can continue playback from the most current playback position to avoid forcing the user to re-hear portions of the media item or segment that were previously heard during the media broadcast (Ingrassia: [0021]).


Claim 10 is rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 1, in a further view of HOROWITZ; STEVEN et al. (US Patent Pub. US 20080111822 A1; hereinafter HOROWITZ), in a further view of Moore; Stephen Trey (US Patent Pub. US 20190272853 A1; hereinafter Moore), and in a further view of English; Tanya Ward et al. (US Patent Pub. US 20140289226 A1; hereinafter English)
Regarding claim 10, is a dependent on claim 1, Seide discloses a method further comprising:
displaying, via the display device, a respective representation of respective content (Seide: Fig:4 and [0032]; FIG. 4 depicts a screenshot 400 of the monitor displaying a search results page. The highest weighted results, based on any of a variety of weighting methods intended to rank the video files in order from those most relevant to the search term, may be displayed first); 
Seide does not appear to expressly disclose:
detecting a hover event over the respective representation of the respective content; and 
in response to detecting the hover event over the respective representation: 
in accordance with a determination that the respective representation is a representation of a show, displaying, overlaid on the respective representation, a first selectable option that is selectable to initiate playback of a respective episode of the show, and 
in accordance with a determination that the respective representation is a representation of an episode of a show, displaying, overlaid on the respective representation, a third selectable option that is selectable to initiate playback of the episode of the show, and
However, HOROWITZ teaches:
detecting a hover event over the respective representation of the respective content (HOROWITZ: Fig:7 and [0039]; the user can utilize a mouse pointer or other pointing device to hover over one of the video thumbnails 706, 708, or 710); and 
in response to detecting the hover event over the respective representation (HOROWITZ: Fig:7 [0096]; upon the user hovering over video thumbnail 706, the audio or sound corresponding to the video playback in video thumbnail 706 can be activated): 
in accordance with a determination that the respective representation is a representation of a show, displaying, overlaid on the respective representation, a first selectable option that is selectable to initiate playback of a respective episode of the show (HOROWITZ: Fig:8A and [0097]; toolbar 804 can include buttons for playback control such as play, pause, stop, rewind, fast forward, etc., further see into [0097]; the video thumbnail 706 can be displayed with a toolbar 804 upon a user selecting the video thumbnail 706, further see into [0091]; translucent displayed video presented on video thumbnails 606, 608 and 610 permits the user to multitask, and lets one or more displayed videos to play until the user sees a scene, episode, caption or other item of interest), and 
in accordance with a determination that the respective representation is a representation of an episode of a show, displaying, overlaid on the respective representation, a third selectable option that is selectable to initiate playback of the episode of the show  (HOROWITZ: Fig:8A and [0097]; toolbar 804 can include buttons for playback control such as play, pause, stop, rewind, fast forward, etc., further see into [0097]; the video thumbnail 706 can be displayed with a toolbar 804 upon a user selecting the video thumbnail 706, further see into [0091]; translucent displayed video presented on video thumbnails 606, 608 and 610 permits the user to multitask, and lets one or more displayed videos to play until the user sees a scene, episode, caption or other item of interest), and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further method of presenting video on a computer display as taught by HOROWITZ. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method of presenting video on a display regions on the periphery of a display screen so as to utilize a small percentage of screen space (HOROWITZ: [0032]).

Seide and HOROWITZ does not appear to expressly disclose:
a second selectable option that is selectable to display, via the display device, a contextual menu associated with the show, 
a fourth selectable option that is selectable to display, via the display device, a contextual menu associated with the episode of the show,
However, Moore teaches:
a second selectable option that is selectable to display, via the display device, a contextual menu associated with the show (Moore: Fig:3B and [0018]; a menu is displayed in response to user selection of an insertion icon 322 a, 322 b, which menu includes object, transition and title options. The user can select object from the menu to insert select a digital media object for insertion. The user can select transition from the menu to select a transition for insertion. The user can select title from the menu to input a title for insertion), 
a fourth selectable option that is selectable to display, via the display device, a contextual menu associated with the episode of the show  (Moore: Fig:3B and [0018]; a menu is displayed in response to user selection of an insertion icon 322 a, 322 b, which menu includes object, transition and title options. The user can select object from the menu to insert select a digital media object for insertion. The user can select transition from the menu to select a transition for insertion. The user can select title from the menu to input a title for insertion),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide and HOROWITZ with further method involving an object-based editing environment for defining a digital video as a linear arrangement of discrete media objects as taught by Moore. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an object based environment where distinct digital media units (e.g., still images, video clips, audio clips, etc.) can be imported and edited.

Seide, HOROWITZ and Moore does not appear to expressly disclose:
wherein a remainder of the respective representation is selectable to display, via the display device, a user interface for the show; and 
wherein a remainder of the respective representation is also selectable to initiate playback of the episode of the show.
However, English teaches:
wherein a remainder of the respective representation is selectable to display, via the display device, a user interface for the show (English: Fig:3C and [0049]; using the mouse to click on the PLAY button or anywhere on media window 309 (“anywhere on media window 309 will considered as remainder representation of media content”), further see into [0047]; FIG. 3 c allowing media player 309 to be queued for play of audio-only, video-only and/or A-V content); and 
wherein a remainder of the respective representation is also selectable to initiate playback of the episode of the show (English: Fig:3C and [0049]; user plays the corresponding audio or video from that point in the file by pressing the ENTER key on the computer keyboard (see FIG. 6) or using the mouse to click on the PLAY button or anywhere on media window 309).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide, HOROWITZ and Moore with further a method of conducting a search on an electronic device for finding and displaying results as taught by English. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method of conducting a search to allow for a simple, seamless searching and synchronized playing of a selected segment of audio, video and/or A-V content directly from the popular search engines.


Claim 11 is rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 1, and in a further view of Tijssen; Remon et al. (US Patent Pub. US 20170242913 A1; hereinafter Tijssen)
Regarding claim 11, is a dependent on claim 1, Seide discloses a method further comprising:
displaying a user interface that includes a search text field and a main display region (Seide: Fig:3 and [0022]; FIG. 3 depicts monitor 16 displaying a cable television program, with a search field 301 superimposed over the television program at the top of the screen); 
while displaying the user interface, detecting that the search text field has received a current focus; 
in response to detecting that the search text field has received the current focus (Seide: Fig:3 and [0023]; the user may use remote control 20 to enter a search term. The search field 301 displays the search term as it is received from remote control 20), displaying, in Seide: Fig:4 and [0032]; FIG. 4 depicts a screenshot 400 of the monitor displaying a search results page. The highest weighted results, based on any of a variety of weighting methods intended to rank the video files in order from those most relevant to the search term, may be displayed first. The search results page 400 may depict any number of search results per page); 
Seide does not appear to expressly disclose:
while displaying the plurality of representations of suggested search items in the main display region, receiving a request to search for content using a particular search query; and in response to receiving the request to search for content using the particular search query: ce3asing display of the plurality of representations of suggested search items; and displaying, in the main display region, a plurality of representations of search results based on the particular search query.
However, Tijssen teaches:
while displaying the plurality of representations of suggested search items in the main display region (Tijssen: Fig:1B and [0041]; in response to the executed initial search, the search management system displays search results within the search results box 108. As shown in FIG. 1B, the search management system displays one or more search result controls 114a-114f within the search results box 108), receiving a request to search for content using a particular search query (Tijssen: Fig:1B and [0042]; each search result control 114a-114f is a selectable control or object that, when selected, provides additional information related to a particular product returned by the search management system in response to the executed search query. For example, in response to the user selecting the search result control 114a, the search management system provides additional information, either within the search results box 108); and in response to receiving the request to search for content using the particular search query: ceasing display of the plurality of representations of suggested search items; and displaying, in the main display region, a plurality of representations of search results based on the particular search query (Tijssen: Fig:1C and [0045]; as shown in FIG. 1C, in response to the user adding the word "shoes" to the search query input 110, the search management system updates the executed search to focus only on men's shoes. Accordingly, the search management system updates the displayed search results controls such that the search results controls 114a, 114b, 114c, 114e, and 114f are removed as they are not "men's shoes," and the search results controls 114g, 114h, 114i, 114j, and 114k are added, as shown in FIG. 1C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further a method for utilizing semantic information in association with a search query as taught by Tijssen. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide efficient and effective user experiences for editing and manipulating search queries by providing suggested replacement terms based on query semantics (Tijssen: [0010]).


Claim 12 is rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 1, in a further view of Novosel; Vedrana et al. (US Patent Pub. US 20140365481 A1; hereinafter Novosel), and in a further view of Bovenschulte; David et al. (US Patent Pub. US 20100121714 A1; hereinafter Bovenschulte).
Regarding claim 12, is a dependent on claim 1, Seide discloses a method further comprising:
Seide does not appear to expressly disclose:
wherein the one or more representations of the one or more search results are displayed in a user interface that includes: 
a first region that includes one or more representations of one or more top search results; 
a third region that includes one or more representations of shows; and
However, Novosel teaches:
wherein the one or more representations of the one or more search results are displayed in a user interface that includes (Novosel: Fig:2 and [0018]; example of FIG. 2 includes four categories numbered 1-4): 
a first region that includes one or more representations of one or more top search results (Novosel: Fig:3 and [0020]; FIG. 2, there are two exemplar tiles 1A and 1B under the first category 1. The search may have identified more search results for category 1. However, in embodiments, those search results having a quantifiable relevance greater than a predetermined threshold are displayed as exemplar tiles, further see into [0030]; where a first category is weighted more than a second category, the results in the first category may be skewed to have a higher cross-bucket relevance, in a larger width, as compared to the results in the second category. FIGS. 3-5 illustrate cross-bucket relevancy); 
a third region that includes one or more representations of shows (Novosel: Fig:10; “See into Fig:10 displayed category “Television” which examiner considered as television show”); and
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further a method for intelligent grouping and presentation of search results as taught by Novosel. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide efficient and effective technology to groups results into relevant categories, and presents the categorized results on a single screen or small set of screens (Novosel: [0015]).

Seide and Novosel does not appear to expressly disclose:
a second region that includes one or more representations of episodes of shows; 
a fourth region that includes one or more representations of hosts and/or guests for one or more shows.
However, Bovenschulte teaches:
a second region that includes one or more representations of episodes of shows (Bovenschulte: Fig:7 and [0093]; search object query may also return media information 720 in the category of media programming information (e.g., television program information and movie information). Each item of media programming information may be represented by the title of a media program or series of media programs. For a media program that is in a series of media programs, the title of the particular episode may also be displayed as part of information 720); 
a fourth region that includes one or more representations of hosts and/or guests for one or more shows (Bovenschulte: Fig:7 and [0091]; Media program listings 710 have been tagged with the “Tom Cruise” search object and relate to the actor Tom Cruise. For example, listing 711 for Tonight Show with Jay Leno may feature Tom Cruise as a guest on the program).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide and Novosel with further a method for an interactive media guidance application that provides improved searching functionality for media information as taught by Bovenschulte. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more particularly, improved functionalities for searching media information in a guidance application that enables efficient and intuitive searching of all categories of media information (Bovenschulte: [0002]).


Claim 13 is rejected under 35 U.S.C. 103 as being Seide, Novosel and Bovenschulte as applied above to claim 12, and in a further view of Skeen; Wayne Donald Maddock et al. (US Patent Pub. US 20140344294 A1; hereinafter Skeen).
Regarding claim 13, is a dependent on claim 12, Seide, Novosel and Bovenschulte discloses a method further comprising:
Seide does not appear to expressly disclose:
wherein the first region includes a first representation of a first top search result, the method further comprising: -83-
However, Novosel teaches:
wherein the first region includes a first representation of a first top search result (Novosel: Fig:3 and [0020]; FIG. 2, there are two exemplar tiles 1A and 1B under the first category 1. The search may have identified more search results for category 1. However, in embodiments, those search results having a quantifiable relevance greater than a predetermined threshold are displayed as exemplar tiles, further see into [0030]; where a first category is weighted more than a second category, the results in the first category may be skewed to have a higher cross-bucket relevance, in a larger width, as compared to the results in the second category. FIGS. 3-5 illustrate cross-bucket relevancy), the method further comprising: -83-
in accordance with a determination that the first representation is a representation of a show, […] of the show (Novosel: Fig:10; “See into Fig:10 displayed category “Television” which examiner considered as television show”); 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further a method for intelligent grouping and presentation of search results as taught by Novosel. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide efficient and effective technology to groups results into relevant categories, and presents the categorized results on a single screen or small set of screens (Novosel: [0015]).

Seide and Novosel does not appear to expressly disclose:
4839-7361-8619, v. 1Attorney Docket No. 106842173400 (P43245US1)in accordance with a determination that the first representation is a representation of an episode of a show, […] of the episode of the show; and 
in accordance with a determination that the first representation is a representation of a person, […].
However, Bovenschulte teaches:
4839-7361-8619, v. 1Attorney Docket No. 106842173400 (P43245US1)in accordance with a determination that the first representation is a representation of an episode of a show, […] of the episode of the show (Bovenschulte: Fig:7 and [0093]; search object query may also return media information 720 in the category of media programming information (e.g., television program information and movie information). Each item of media programming information may be represented by the title of a media program or series of media programs. For a media program that is in a series of media programs, the title of the particular episode may also be displayed as part of information 720); and
in accordance with a determination that the first representation is a representation of a person (Bovenschulte: Fig:7 and [0091]; Media program listings 710 have been tagged with the “Tom Cruise” search object and relate to the actor Tom Cruise. For example, listing 711 for Tonight Show with Jay Leno may feature Tom Cruise as a guest on the program), […].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide and Novosel with further a method for an interactive media guidance application that provides improved searching functionality for media information as taught by Bovenschulte. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide more particularly, improved functionalities for searching media information in a guidance application that enables efficient and intuitive searching of all categories of media information (Bovenschulte: [0002]).

Seide, Novosel and Bovenschulte does not appear to expressly disclose:
4839-7361-8619, v. 1Attorney Docket No. 106842173400 (P43245US1)detecting a hover event over the first representation of the first top search result; and 
in response to detecting the hover event over the first representation: 
[…], displaying, overlaid on the first representation, a first selectable option that is selectable to initiate playback […]; 
[…], displaying, overlaid on the first representation, a second selectable option that is selectable to initiate playback […]; and 
[…], forgoing displaying a selectable option overlaid on the first representation.
However, Skeen teaches:
detecting a hover event over the first representation of the first top search result (Skeen: Fig:43 and [0672]; associated with each artist entry in Quickplay list 4320 is a respective “Play” icon (e.g., 4326) which, when hovered over becomes active/green, further see into Fig:14 and [0511]; FIG. 14, Genre Selection GUI may be configured or designed include functionality for facilitating the user in selectively choosing and/or inputting genre-related and/or tag-related filtering criteria to be used as part of the user-specified search criteria, further see into [0501];  the displayed list of bands/shows may be sorted according to show date proximity, with the shows coming up the soonest being placed at or near the top of the list); and 
in response to detecting the hover event over the first representation (Skeen: Fig:43): 
[…], displaying, overlaid on the first representation, a first selectable option that is selectable to initiate playback […] (Skeen: Fig:43 and [0672]; associated with each artist entry in Quickplay list 4320 is a respective “Play” icon (e.g., 4326) which, when hovered over becomes active/green); 
[…], displaying, overlaid on the first representation, a second selectable option that is selectable to initiate playback […] (Skeen: Fig:43 and [0672]; associated with each artist entry in Quickplay list 4320 is a respective “Play” icon (e.g., 4326) which, when hovered over becomes active/green); and 
[…], forgoing displaying a selectable option overlaid on the first representation (Skeen: Fig:43 and [0672]; associated with each artist entry in Quickplay list 4320 is a respective “Play” icon (e.g., 4326) which, when hovered over becomes active/green).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide, Novosel and Bovenschulte with further a method relating to multi-media management and streaming techniques implemented over a computer network as taught by Skeen. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide facilitating user access to multimedia content via a computer network for playback at the first user's electronic device.

Claim 14 and 15 are rejected under 35 U.S.C. 103 as being Seide, as applied above to claim 1, and in a further view of Kirmse; Andrew  et al. (US Patent Pub. US 20150370435 A1; hereinafter Kirmse).
Regarding claim 14, is a dependent on claim 1, Seide discloses a method further comprising:
displaying, via the display device, a user interface for content, wherein the user interface for the content includes one or more representations of one or more people associated with the content, including a respective representation of a respective person associated with the content (Seide: Fig:4 and [0033]; Each of the search results may include various indicators of the video files found by the search. The indicators may include thumbnail images 411, further see into [0033]; thumbnail images may include a standard icon provided by the source of the video file, a screenshot taken from the video file, further see into [0033]; image portions from the video files that are centered on a person, for example. Selecting a still image centered on a person from a video file), wherein:
Seide does not appear to expressly disclose:
in accordance with a determination that the respective person associated with the content is a host of the content, the respective representation includes a visual indication that indicates that the respective person is a host; and in accordance with a determination that the respective person associated with the content is a guest in the content, the respective representation includes a visual indication that indicates an episode in which the respective person is the guest in the content.
However, Kirmse teaches:
in accordance with a determination that the respective person associated with the content is a host of the content, the respective representation includes a visual indication that indicates that the respective person is a host; and in accordance with a determination that the respective person associated with the content is a guest in the content, the respective representation includes a visual indication that indicates an episode in which the respective person is the guest in the content (Kirmse: Fig:14C and [0162]; content detection is successful (e.g., television episode 1401 playing on the client device 102 is detected), the application on the client device 140 displays affordances 1404 (e.g., cards) that include entity information for the detected content, further see into [0162]; 1404-1, for example, includes a cast list for the television episode 1401 (or for the television series to which episode 1401 belongs), further see into [0166]; episode 1401 is a non-fictional program (e.g., a late night talk show, a reality show, a news interview show, a game show) with hosts and participants (e.g., guests, contestants), the card 1404-1 displays, instead of a cast list, a list of the hosts and participants).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further a method for displaying on the user device information on a respective entity relevant to the media content as taught by Kirmse. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method for presenting information related to video content in a way that is not conducive to ease of understanding or follow-up.

Regarding claim 15, is a dependent on claim 14, Seide and Kirmse discloses a method further comprising:
wherein the one or more representations of one or more people associated with the content include one or more images associated with the one or more people (Seide: Fig:4 and [0033]; Each of the search results may include various indicators of the video files found by the search. The indicators may include thumbnail images 411, further see into [0033]; thumbnail images may include a standard icon provided by the source of the video file, a screenshot taken from the video file, further see into [0033]; image portions from the video files that are centered on a person, for example. Selecting a still image centered on a person from a video file), and 
Seide does not appear to expressly disclose:
the one or more images are selectable to initiate searches of content to find content related to the one or more people.
Kirmse teaches:
the one or more images are selectable to initiate searches of content to find content related to the one or more people (Kirmse: Fig:14C-D, Fig:14F and [0165]; user selects an entity from an affordance with a list of entities (e.g., actor from card 1404-1, person mentioned form card 1404-2) or selects an affordance with an individual entity, further see into Fig:14F and [0165]; if “Person 1” in the affordance 1404-2 is selected, a search query for Person 1 is submitted to a search engine 174, and the search results are displayed on the affordance 1404-2, replacing the list of persons mentioned, as shown in FIG. 14F).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further a method for displaying on the user device information on a respective entity relevant to the media content as taught by Kirmse. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method for presenting information related to video content in a way that is not conducive to ease of understanding or follow-up.


Claim 16 is rejected under 35 U.S.C. 103 as being Seide and Kirmse, as applied above to claim 14, and in a further view of Jannink; Jan et al. (US Patent Pub. US 20160004773 A1; hereinafter Jannink).
Regarding claim 16, is a dependent on claim 14, Seide and Kirmse discloses a method further comprising:
Seide does not appear to expressly disclose:
while displaying the respective representation with the visual indication that indicates the episode in which the respective person is the guest in the content, receiving, via the one or more input devices, an input selecting the visual indication; and in response to receiving the input selecting the visual indication,
However, Kirmse
while displaying the respective representation with the visual indication that indicates the episode in which the respective person is the guest in the content (Kirmse: Fig:14C and [0166]; episode 1401 is a non-fictional program (e.g., a late night talk show, a reality show, a news interview show, a game show) with hosts and participants (e.g., guests, contestants), the card 1404-1 displays, instead of a cast list, a list of the hosts and participants), receiving, via the one or more input devices, an input selecting the visual indication; and in response to receiving the input selecting the visual indication (Kirmse: Fig:14C-D, Fig:14F and [0165]; user selects an entity from an affordance with a list of entities (e.g., actor from card 1404-1, person mentioned form card 1404-2) or selects an affordance with an individual entity, further see into Fig:14F and [0165]; if “Person 1” in the affordance 1404-2 is selected),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide with further a method for displaying on the user device information on a respective entity relevant to the media content as taught by Kirmse. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a method for presenting information related to video content in a way that is not conducive to ease of understanding or follow-up.

Seide and Kirmse does not appear to expressly disclose:
scrolling to a respective portion of the user interface for the content that includes information about the episode in which the respective person is the guest.
However, Jannink teaches:
scrolling to a respective portion of the user interface for the content that includes information about the episode in which the respective person is the guest (Jannink: Fig:13 and [0081]; a user may select 100 a particular speaker from several different speakers who contribute audio content to a single media file, whereupon the line 56 will graphically display the segments 102 of the media file in which the selected speaker 100 is talking, e.g., the segments 102 of the media file, illustrated in the line 56, will exhibit a color that is different than the other parts of the line 56, further see into [0058]; the website 8 may further include a set of controls and, particularly, a control that allows a user to quickly and easily adjust the predefined accuracy confidence threshold that is applied to a transcription (either before or after a transcription). For example, the invention provides that the website 8 may include a sliding control).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for a search engine may then search transcripts of video files accessible on the Internet for video files with transcripts that correspond to the search terms as taught in Seide and Kirmse with further a method for receiving, analyzing, and organizing audio content as taught by Jannink. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide an efficient means for labeling a plurality of media files with various relevant attributes and organize audio content in a powerful ways that identifies commonalities among a plurality of media files.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145